Citation Nr: 9913137	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for plantar warts of the left foot.

2.  Entitlement to a current compensable evaluation for 
plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had active military duty from January 1982 to 
March 1984.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  In that case, the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that "at the time of an initial rating 
'separate ratings can be assigned for separate periods of 
time based on facts found', a practice known as 'staged' 
ratings . . . ."  Fenderson, No. 96-947, slip op. at 8-9.  
The Board has recharacterized the issues so that "staged" 
ratings may be considered in this case.

In Fenderson the Court concluded that the RO did not provide 
the appellant with a correct statement of the case concerning 
an issue because in addressing that issue the RO "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected . . . residuals of surgery 
to right testicle' . . . rather than as a disagreement with 
the original rating award, which is what it was."  Slip op. 
at 17 (emphasis in the original).  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected plantar warts, 
left foot, rather than as a disagreement with the original 
rating award for this disorder.  However, the statement of 
the case and the supplemental statements of the case have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
veteran's service-connected plantar warts, left foot.  In 
addition, the veteran's pleadings herein clearly indicate 
that she is aware that her appeal involves the RO's 
assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to her service-connected left foot disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  VA outpatient treatment records dated in April 1993 and 
May 1993 report pain and discomfort due to the veteran's 
plantar warts, left foot.

2.  Manifestations of the veteran's service-connected plantar 
warts are not shown in medical records in February 1995, or 
subsequent thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 10 
percent, but no more, for service-connected plantar warts, 
left foot, have been met.  38 U.S.C.A. §38 C.F.R. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804 
(1998).

2.  The criteria for a current compensable evaluation for 
service-connected plantar warts, left foot, have not been 
met.  38 U.S.C.A. §38 C.F.R. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7819-7803, 7804, 7805 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

The veteran appealed the initial assignment by the RO of a 
noncompensable evaluation for her service-connected plantar 
warts, left foot.  Accordingly, her claim for a compensable 
initial rating for her service-connected plantar warts, left 
foot is a well-grounded claim.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  The veteran subsequently perfected the appeal of the 
claim to the Board.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1998).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service-connected plantar warts, left foot is 
rated by analogy under the criteria in the VA Schedule for 
Rating Disabilities for evaluating the degree of disability 
resulting from benign skin growths.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  This diagnostic code rates benign skin 
growths as scars.  Id.  Under the VA Schedule for Rating 
Disabilities, scars are assigned a compensable evaluation for 
more than slight disfigurement on the head, face, or neck, or 
if they result in limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (1998).  
If they are poorly nourished, with repeated ulcerations, or 
tender and painful, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson, the 
Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  Instead, the Court held in 
Fenderson that "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 
No. 96-947, slip op. at 9.

The Court also noted that the distinction between an original 
rating and an increased rating may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, No. 
96-947, slip op. at 8.  The Board observes with regard to the 
matter of evidence that in this case the veteran claimed 
service connection for a left foot disorder about nine years 
after her discharge from service.  Where a veteran files a 
claim for service connection many years after service for a 
disability incurred in service, the degree of disability that 
is contemporaneous with the claim for service connection, and 
not the degree of disability manifested in service many years 
earlier, is what must be assessed in assigning the initial 
disability rating because ratings are assigned based on 
current levels of disability.  Cf. Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Therefore, with regard to the evidence to be 
considered, the service medical records have much less 
probative value in this case in determining the degree of 
disability for the original or initial rating than the 
medical evidence contemporaneous with the veteran's claim for 
service connection.  Moreover, unlike effective dates 
assigned for awards for increased disability ratings, which, 
in certain circumstances may be made effective up to a year 
prior to receipt of the claim for the increased rating, there 
is no mechanism for awarding an initial disability rating 
earlier than the effective date of the award for service 
connection for that disability.  Cf. 38 C.F.R. §§ 3.157; 
3.400(o)(2) (1998).

Evidence In The Record At The Time Of The Initial Rating

Service medical records reflect that the veteran was treated 
for a plantar wart of the left foot, which was removed in May 
1983.  Plantar warts of the left foot were again diagnosed in 
September, November, and December 1983, accompanied by pain.  
A periodic examination in January 1984, noted plantar warts, 
left foot.

Subsequent to service discharge, the veteran complained of 
plantar warts on her left foot, that were painful to walk on 
during a VA examination conducted in June 1988.  However, no 
findings or diagnosis of plantar warts were recorded.  A VA 
dermatological evaluation was conducted in May 1993, that 
showed painful plantar warts, one on the left great toe and 
two on the plantar surface.  

Evidence Added To The Record Since The Initial Rating

VA outpatient treatment records in February 1995 and May 1995 
indicate the veteran was examined by the podiatry service for 
heel spurs and plantar fasciitis, left foot.  Findings or 
complaints of plantar warts were not reported.  The veteran 
underwent plantar fascial release, left foot in July 1995.  
In June 1996, the veteran complained of arch pain, 
bilaterally.  Corns were noted on the veteran's left and 
right toes.    

Analysis

The veteran's service-connected plantar warts, left foot, are 
currently assigned a noncompensable evaluation.  To warrant a 
10 percent rating, the evidence must show that his 
service-connected plantar warts, left foot, were (1) tender 
and painful; (2) poorly nourished with repeated ulcerations; 
or (3) resulted in limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804,7805.

The Board notes that the medical evidence contemporaneous 
with the claim shows that the veteran complained of painful 
plantar warts.  Accordingly, the Board concludes that the 
evidence in the file at time of the initial assignment of the 
rating more nearly approximated the 10 percent rating than 
the noncompensable evaluation.  38 C.F.R. §§ 4,7, 4.118, 
Diagnostic Code 7804 (1998).

The Board notes that the veteran was scheduled for a VA 
examination in conjunction with this claim, but failed to 
report as scheduled.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326, 3.327 (1998).  If a veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When entitlement to a benefit cannot 
be established without a current VA examination and a 
claimant, without good cause, fails to report, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655 (1998).  Examples of good cause include the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  Id.  Accordingly, although the 
Board finds insufficiencies with the medical evidence of 
record, the veteran's claim will be decided on the evidence 
of record.  Id.  

In this case, after the May 1993 dermatological evaluation, 
there are no further findings or complaints of plantar warts, 
left foot.  Accordingly, the Board finds that a current 
compensable evaluation for plantar warts, left foot is not 
warranted.  


ORDER

An initial disability rating for plantar warts of 10 percent, 
but no more, is granted, subject to the laws and regulations 
governing the payment of monetary awards.  A current 
compensable evaluation for plantar warts, left foot, is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

